TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00117-CV



                 Atlin Construction, LLC and Robert McMaster, Appellants

                                                v.

                                WW Contractors, Inc., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. GN401806, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Atlin Construction, LLC, and Robert McMaster inform this Court that

they and appellee WW Contractors, Inc., agree that this appeal should be mediated. Appellants have

filed an unopposed motion to abate to suspend the running of appellate deadlines while the parties

mediate.

               We abate this appeal until June 6, 2005. The parties are directed to inform the Court

of the status of the appeal by that date. Barring further order of the Court, the appeal will be

reinstated on June 6.




                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: April 14, 2005